MEMORANDUM **
Kenneth Michael Bullehild appeals from his jury-trial conviction and 120-month sentence for assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 113(a)(6) and 1153.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bullchild’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. The appellant has filed pro se supplemental briefs. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Accordingly, counsel’s motion to withdraw is GRANTED, all pending motions are DENIED, and the judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.